  Case 18-11734         Doc 52     Filed 02/06/19 Entered 02/06/19 08:48:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-11734
         NEWCOLOW L SLAUGHTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/28/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-11734        Doc 52        Filed 02/06/19 Entered 02/06/19 08:48:32                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $2,064.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $2,064.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,905.32
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $87.68
    Other                                                                     $71.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,064.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC                 Unsecured      1,535.00            NA              NA            0.00       0.00
CARMAX AUTO FINANCE               Unsecured     17,294.00            NA              NA            0.00       0.00
CARMAX AUTO FINANCE               Secured        7,000.00     24,130.68        24,130.68           0.00       0.00
CHICAGO FIREMANS ASSOC C U        Secured              NA          31.61           31.61           0.00       0.00
CHICAGO FIREMANS ASSOC C U        Unsecured            NA       5,230.82        5,230.82           0.00       0.00
CHICAGO FIREMANS ASSOC C U        Unsecured      8,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS    Unsecured            NA       1,162.34        1,162.34           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        3,000.00       2,579.61        2,579.61           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      3,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      3,000.00       1,537.75        1,537.75           0.00       0.00
COMCAST                           Unsecured         523.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         700.00        256.93          256.93           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Secured              NA       1,367.51        1,367.51           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Secured      201,625.00    196,974.34       198,341.85           0.00       0.00
FIFTH THIRD BANK                  Secured              NA         570.44          570.44           0.00       0.00
FIFTH THIRD BANK                  Unsecured         520.00           NA              NA            0.00       0.00
Little Company of Mary            Unsecured      1,528.00            NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         743.00        794.31          794.31           0.00       0.00
NAVIENT SOLUTIONS                 Unsecured     40,539.00     45,826.89        45,826.89           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,600.00       2,691.13        2,691.13           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      6,002.00       6,193.81        6,193.81           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      1,356.00       1,487.92        1,487.92           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         628.00        734.10          734.10           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,288.00       1,425.72        1,425.72           0.00       0.00
RENAISSANCE MEDICAL GROUP         Unsecured      1,001.00            NA              NA            0.00       0.00
SILVER CROSS HOSPITAL             Unsecured      2,808.00            NA              NA            0.00       0.00
SILVERLEAF RESORTS INC            Unsecured      6,824.00            NA              NA            0.00       0.00
SPRINT NEXTEL                     Unsecured      1,513.00       1,513.96        1,513.96           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured           0.00    11,240.90        11,240.90           0.00       0.00
US DEPT OF EDUCATION              Unsecured     45,577.00     46,777.41        46,777.41           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-11734         Doc 52     Filed 02/06/19 Entered 02/06/19 08:48:32                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim         Claim        Principal       Int.
Name                               Class    Scheduled     Asserted      Allowed         Paid          Paid
VERIZON                         Unsecured      1,012.00        992.76        992.76           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $198,341.85                 $0.00                $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                         $24,130.68                 $0.00                $0.00
      All Other Secured                                $4,549.17                 $0.00                $0.00
TOTAL SECURED:                                       $227,021.70                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $127,866.75                 $0.00                $0.00


Disbursements:

           Expenses of Administration                        $2,064.00
           Disbursements to Creditors                            $0.00

TOTAL DISBURSEMENTS :                                                                         $2,064.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-11734         Doc 52      Filed 02/06/19 Entered 02/06/19 08:48:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
